DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Amendment
The amendment filed 02/23/2021 has been entered.  Claim 1 has been amended; no claims have been canceled; and no new claims have been added.  Claims 1-10 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-10 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PG Pub 2013/0250843 A1, hereinafter “Zhou”), in view of Basu Mallick et al. (US PG Pub 2017/0303240 A1, hereinafter “Mallick”), and further in view of Zhuang et al. (US PG Pub 2019/0239137 A1, hereinafter “Zhuang”).
	Regarding claim 1, Zhou, teaches a method of broadcasting a message among user equipment in a broadcast area covered by a wireless communication network, the wireless communication network comprising at least one radio base station (FIGs. 1, 3 & 4 BS) which is adapted to manage communications of user equipment (FIGs. 1 & 4 wireless devices depicted) in one or more respective served areas (FIGs. 1 & 4 D2D cluster in shaded served areas depicted), the method comprising: identifying, by the at least one radio base station, user equipment comprised in the broadcast area (FIGs. 1, 3 & 4; ¶ [0040] cellular downlink multicast/broadcast is enhanced by additional D2D direct communications among mobile devices/user equipments (UEs). . .  [M]obile devices . . . in the proximity of each other form a D2D cluster. . . [A] BS sends the same transport block to all the devices of the D2D cluster simultaneously by multicasting {interpreted as the BS identifies the ; among the user equipment within the broadcast area, estimating, by the at least one radio base station, a set of transmitter user equipment storing the message to be broadcasted (FIGs. 1, 3 & 4; ¶¶ [0040], [0052] . . . A network node such as a BS/eNB/control center may send data such as a transport block to each of devices within a cluster, as shown in FIG. 1. . . The network node may receive parameters of a first and a second retransmission modes for ACK devices in a cluster, as shown in block 302 {interpreted as the base station estimates the ACK devices that received the transport block/message transmitted by the base station to be the set of transmitter UE storing the message to be broadcasted to the NACK devices that did not receive the message.  See, for example, FIG. 4 ACK devices 2 and 4 and NACK devices 3, 5, 6 and 7}); among the user equipment within the broadcast area, estimating, by the at least one radio base station, a set of receiver user equipment not storing the message (FIGs. 1, 3 & 4; ¶¶ [0040], [0052]  interpreted as the base station estimates the NACK devices in the broadcast area depicted in FIGs. 1 & 4 that did not receive the transport block/message transmitted by the base station to be the set of transmitter UE not storing the message) and being able to receive the message sent by at least one transmitter user equipment through a device to device communication (FIGs. 1 & 4 illustrating the D2D clusters; ¶ [0040] Members of the D2D cluster are capable of communicating directly with each other); and selecting, by the at least one radio base station, a subset of transmitter user equipment for transmitting the message to the set of receiver user equipment (¶ [0056] discloses that the network node (i.e. base station) selects a D2D retransmission mode using a criterion that requires the least resource cost of which FIG. 4 and 5 illustrate the evaluation of such costs; ¶¶ [0057] - [0063] describe the evaluation with ¶ [0063] concluding that it is possible to decide how many senders are needed for the most efficient resource usage with a case-by-case analysis on all the D2D links' channel qualities.  Thus, the base station selects a subset (i.e. how many/number) of transmitter UE for transmitting the message to the set of receiver UE));  wherein the subset of transmitter user equipment is selected to minimize a number of network resources required to transmit the message to the set of receiver user equipment (¶ [0063] . . . It is possible to decide how many senders are needed for the most efficient resource usage with a case-by-case analysis on all the D2D links' channel qualities).	
	Zhou does not teach that the estimating, by the at least one radio base station, a set of transmitter user equipment storing the message to be broadcasted is based on at least a random access request channel and a buffer status report received from the set of transmitter user equipment storing the message to be broadcasted and does not explicitly teach that the selecting a subset of transmitter user equipment for transmitting the message is such that receiver user equipment in the set of receiver user equipment receive the message with a predetermined confidence.
	In analogous art, ¶ [0083] of Mallick teaches that a ProSe-enabled UE (i.e. a UE capable of D2D communications with other UEs) transmits a scheduling request in the form of a random access (reads on random access request channel) to the eNB followed by a buffer status report. In response, the eNB determines that the UE has data for a ProSe Direct Communication transmission (reads on message to be broadcasted) and can estimate resources needed for the transmission.  Thus, Mallick teaches that the base station estimates a set of transmitter user equipment storing the message to be broadcasted (i.e. UE that has data for a ProSe Direct Communication transmission) based on a random access request channel (i.e. random access request) and a buffer status report received from the set of transmitter user equipment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to implement the teachings of Mallick.   One would have been motivated to do so in order for the base station to allocate the appropriate amount of resources for the UE’s transmission, thereby maximizing utilization of system resources, which reduces overall system latency.  (Mallick ¶ [0083])

	The combination of Zhou and Mallick does not explicitly teach that the selecting a subset of transmitter user equipment for transmitting the message is such that receiver user equipment in the set of receiver user equipment receive the message with a predetermined confidence. In analogous art, Zhuang teaches selecting a subset of transmitter user equipment for transmitting the message such that receiver user equipment in the set of receiver user equipment receive the message with a predetermined confidence (¶ [0050] discloses that the best helper node (H) (i.e. subset of transmitter user equipment) is selected to transmit the message to the destination node (D) (i.e. receiver user equipment) based on having the best predicted quality {i.e. ensuring that the message is received by a receiver UE with a predetermined confidence} of the wireless channel between H and D); see also ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou and Mallick to implement the teaching of Zhuang.  One would have been motivated to do so in order to implement a vehicular network whereby messages are transmitted between vehicles (i.e. UEs) in a manner that adheres to stringent quality of service requirements, thereby improving road safety.  (Zhuang ¶¶ [0002], [0003])

Regarding claim 2, Zhou does not explicitly teach wherein selecting a subset of transmitter user equipment for transmitting the message comprises selecting a minimum number of transmitter user equipment of said set of transmitter user equipment to ensure that the receiver user equipment receive the message with the predetermined confidence.
In analogous art, Zhuang teaches wherein selecting a subset of transmitter user equipment for transmitting the message comprises selecting a minimum number of transmitter user equipment of said set of transmitter user equipment to ensure that the receiver user equipment receive the message with the predetermined confidence.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou, Mallick and Zhuang to have the base station select a minimum number of transmitter user equipment to ensure that the receiver user equipment receive the message with the predetermined confidence as further taught by Zhuang.  One would have been motivated to do so in order to implement a vehicular network whereby messages are transmitted between vehicles in a manner that adheres to stringent quality of service requirements, thereby improving road safety.  (Zhuang ¶¶ [0002], [0003])

Regarding claim 3, Zhou does not explicitly teach wherein estimating a set of transmitter user equipment comprised in the broadcast area comprises estimating a user equipment within the broadcast area as being a transmitter user equipment if a probability (Pi) that said user equipment stores the message (m) equals or exceeds a predetermined threshold (αTH).
In analogous art, Zhuang teaches wherein estimating a set of transmitter user equipment comprised in the broadcast area comprises estimating a user equipment within the broadcast area as being a transmitter user equipment if a probability (Pi) that said user equipment stores the message (m) equals or exceeds a predetermined threshold (αTH) (¶ [0050] discloses that the probability of successful transmission and reception between two nodes can be obtained using the position of the nodes/vehicles in the network.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou, Mallick and Zhuang to have the base station estimate a user equipment within the broadcast area as being a transmitter user equipment if a probability that said user equipment stores the message equals or exceeds a predetermined threshold as further taught by Zhuang.  One would have been motivated to do so in order to implement a vehicular network whereby messages are transmitted between vehicles in a manner that adheres to stringent quality of service requirements, thereby improving road safety.  (Zhuang ¶ ¶ [0002], [0003])

Regarding claim 4, Zhou does not explicitly teach wherein estimating a set of receiver user equipment comprised in the broadcast area comprises estimating a user equipment within the broadcast area as being a receiver user equipment if a probability (Pj) that said user equipment receives the message through a device to device transmission equals or exceeds a predetermined threshold (αTH).
 wherein estimating a set of receiver user equipment comprised in the broadcast area comprises estimating a user equipment within the broadcast area as being a receiver user equipment if a probability (Pj) that said user equipment receives the message through a device to device transmission equals or exceeds a predetermined threshold (αTH) (¶ [0050] discloses that the probability of successful transmission and reception between two nodes can be obtained using the position of the nodes/vehicles in the network.  Thus, the channel quality during the entire duration of each time slot during which a node transmits can be predicted to be in either good or bad state. As nodes are aware of the positions and velocities of their one-hop neighboring nodes, they can determine the set of probability of successful packet transmission {and thus reception by} to the corresponding neighboring nodes.  Probability values in such a set are then compared with a specified threshold value to predict the state of wireless channel with corresponding one-hop neighbors. The channel, between a pair of source and destination nodes, is predicted to be in the good state if the quality of channel is such that the transmitted packet from the source node is successfully delivered to the destination nodes {i.e. successfully received by the destination node} with a probability greater than a specified threshold.  Therefore, a node can receive a message from another node when the channel quality between the two nodes is such that the transmitted packet from one node is successfully received by the other node with a probability greater than a specified threshold.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou, Mallick and Zhuang to have the base station estimate a user equipment within the broadcast area as being a receiver user equipment if a probability that said user equipment receives the message through a device to device transmission equals or exceeds a predetermined threshold as further taught by Zhuang.  One would have been motivated to do so in order to implement a vehicular network whereby messages are transmitted between vehicles in a manner that adheres to 

	Regarding claim 6, the combination  Zhou, Mallick and Zhuang, specifically Zhou, teaches allocating the network resources for the transmission of the message to selected transmitter user equipment, wherein said allocating the network resources comprises allocating a portion of network resources, available for communications from user equipment towards the radio base station, to selected transmitter user equipment for performing a device-to-device communication (¶ [0040] Here, it is assumed that the radio resource for intra-cluster D2D communications, for example retransmissions, is guaranteed (i.e. allocated) by the BS from the resource for the main cellular system operation (i.e. resources for communications from the UE towards the base station)).

Regarding claim 8, Zhou does not explicitly teach reiterating: estimating a set of transmitter user equipment comprised in the broadcast area; estimating a set of receiver user equipment comprised in the broadcast area; selecting a subset of transmitter user equipment for transmitting the message; and assessing a probability (Pi) of storing the message for each user equipment comprised in the broadcast area after network resources have been allocated to a selected transmitter user equipment, while for at least one user equipment comprised in the broadcast area the assessed probability (Pi) of storing the message is lower than a predetermined threshold (αTH).
In analogous art, Zhuang teaches reiterating: estimating a set of transmitter user equipment comprised in the broadcast area; estimating a set of receiver user equipment comprised in the broadcast area; selecting a subset of transmitter user equipment for transmitting the message (¶ [0052] These steps of determining set of potential destination nodes {i.e. a set of receiver user equipment comprised in the broadcast area}, identifying best ; and assessing a probability (Pi) of storing the message for each user equipment comprised in the broadcast area after network resources have been allocated to a selected transmitter user equipment (¶ [0008] . . . evaluating the likelihood {i.e. probability} of a recipient node in the remainder of the OHN nodes that is able to receive (and thus store) the tagged data packet from the source node {i.e. the remainder of OHN nodes are user equipment comprised in the broadcast area after network resources have been allocated to the selected transmitter user equipment which is the best helper node that transmitted the message to the destination node during the first round}, while for at least one user equipment comprised in the broadcast area the assessed probability (Pi) of storing the message is lower than a predetermined threshold (αTH) (¶ [0008] . . . and categorizing the recipient node as a failure node if the likelihood is not above a selected threshold value {i.e. the recipient node’s probability of receiving/storing the message is lower than the selected/predetermined threshold}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou, Mallick and Zhuang to implement the further teachings of Zhuang.  One would have been motivated to do so in order to maximize the number of nodes that successfully receive the packet before it expires, thereby increasing system throughput  (Zhuang ¶ [0053])

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 1 including a wireless communication network (FIGs. 1 & 4 illustrating wireless network including BS and UEs) comprising at least one radio base station (FIGs. 1 & 4 BS) which is adapted to manage communications of user equipment (FIGs. 1 & 4 wireless  in one or more respective served areas (FIGs. 1 & 4 D2D cluster in shaded served areas depicted); the at least one radio base station being configured for implementing the method according to claim 1 (see mapping of claim 1 set forth above).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Mallick, in view of Zhuang, in view of Kim et al. (US PG Pub 2016/0183219 A1, hereinafter “Kim”), and further in view of Ke et al. (WO2017/122976 A1, hereinafter “Ke”).
	Regarding claim 9, the combination of Zhou, Mallick and Zhuang does teach allocating network resources to at least one selected transmitter user equipment for transmitting the message to the radio base station; providing the message to at least one further radio base station through an interface arranged for communication between radio base stations, a served area of the further radio base station being at least partially superimposed to the broadcast area; and having the at least one further radio base station providing the message to at least one user equipment located within the broadcast area.
	In analogous art, Kim teaches allocating network resources to at least one selected transmitter user equipment (¶ [0121] By using the BSR, the eNB checks the amount of data for the UE to actually transmit through uplink transmission and transmits to the UE an UL grant with respect to the PUSCH resources for transmission of actual data S707. The UE, which has received the UL grant meant for transmission of actual data, transmits to the eNB actual uplink data through the allocated PUSCH resources S709).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou, Mallick and Zhuang to implement the teaching of Kim.  One would have been motivated to do so in order for the base station to allocate the minimum amount of resources to the UE based on the actual 
	The combination of Zhou, Mallick, Zhuang and Kim does not explicitly teach the at least one selected transmitter user equipment transmitting the message to the radio base station; providing the message to at least one further radio base station through an interface arranged for communication between radio base stations, a served area of the further radio base station being at least partially superimposed to the broadcast area; and having the at least one further radio base station providing the message to at least one user equipment located within the broadcast area.
	In analogous art, KE teaches the at least one selected transmitter user equipment transmitting the message to the radio base station (FIG. 4 step 401; ¶ [133], [135] In step 401, a UE transmits an uplink V2X message to the base station 1. The base station 1 belongs to operator 1. . . The UE obtains its position and the traffic condition on the road via a sensor. The UE transmits the above information to the base station 1 via the uplink V2X message); providing the message to at least one further radio base station through an interface arranged for communication between radio base stations (FIG. 4 step 404; ¶ [139] In step 404, the base station 1 forwards the downlink V2X message to the base station 2, wherein the base station 2 belongs to an operator different from the base station 1; see also ¶ [135] downlink V2X message transmitted from base station 1 to base station 2 corresponds to the uplink V2X message transmitted by the UE to base station 1), a served area of the further radio base station being at least partially superimposed to the broadcast area (¶ [140] The base station 1 and the base station 2 have an overlapped coverage area {i.e. overlapped broadcast area}); and having the at least one further radio base station providing the message to at least one user equipment located within the broadcast area (FIG. 4 step 405; ¶ [141]).
.
		
	Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim et al., "A novel medium access scheme for cluster based Device-to-Device broadcast communications," 2015 International Conference on Information Networking (ICOIN), 2015, pp. 397-401.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413